NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0488n.06

                                           No. 08-2073                                 FILED
                                                                                    Jul 13, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


KIRK LANAM,                                              )
                                                         )
       Petitioner,                                       )        ON APPEAL FROM THE
                                                         )        UNITED STATES DISTRICT
               v.                                        )        COURT FOR THE EASTERN
                                                         )        DISTRICT OF MICHIGAN
UNITED STATES OF AMERICA,                                )
                                                         )
       Respondent.                                       )
                                                         )



BEFORE: GUY, ROGERS, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Following a jury trial, petitioner Kirk Lanam was convicted of three counts of computer

intrusion in violation of 18 U.S.C. § 1030(a)(5)(A)(i) and sentenced to twenty-one months of

incarceration. The evidence at trial demonstrated that Lanam gained unauthorized access to the

computer system of Air Source One, Inc. and used it to access Total Mortgage Corporation’s

computer system. Once he gained control of Total’s system, Lanam disabled its firewall and

overwhelmed Total’s telephone system through the use of “ping flood” commands.

       After his conviction, but before sentencing, Lanam obtained new counsel. Thereafter, Lanam

did not appeal, choosing instead to file a 28 U.S.C. § 2255 petition alleging ineffective assistance

of trial counsel. The district court held an evidentiary hearing on Lanam’s § 2255 petition at which

it denied Lanam an opportunity to testify. The district judge ruled that Lanam was barred from
No. 08-2073
Lanam v. United States


testifying at the § 2255 evidentiary hearing because he did not testify at trial. At the conclusion of

the hearing, the district court denied Lanam’s § 2255 petition. Lanam timely appeals.

         The district court granted a certificate of appealability regarding two issues: “(1) whether

this court erred in ruling that Petitioner could not testify at the evidentiary hearing conducted on his

claim of ineffective assistance of trial counsel at the evidentiary hearing on the 2255 Motion, and

(2) whether Petitioner was denied the effective assistance of counsel during plea negotiations and

at trial.”

                                                    I.

         On appeal, Lanam argues that the district court committed error requiring reversal by denying

him an opportunity to testify at the § 2255 evidentiary hearing regarding his ineffective assistance

of counsel claim. We agree.

         It is undisputed that Lanam invoked his right not to testify during his criminal trial. The first

issue in this appeal is whether Lanam’s decision not to testify at trial bars his ability to testify at the

§ 2255 evidentiary hearing. We hold that it does not.

         During the § 2255 evidentiary hearing, petitioner’s counsel called Lanam to testify, proffering

his testimony as “an expert as well as a fact witness.” Counsel intended for Lanam to testify as an

“expert” regarding the amount of damages incurred as a result of his criminal offenses and as a fact

witness for discussions he had with his trial counsel. At the hearing, the district court discussed with

counsel the issue of Fifth Amendment privilege and thereafter ruled that “I’m not going to let Mr.

Lanam testify, period”:


                                                   -2-
No. 08-2073
Lanam v. United States


       THE COURT: [W]hat’s going to happen if [respondent’s counsel] Mr. Teall wants
       to cross-examine him as to his credibility as to what substantively he did? Is he
       going to take the Fifth Amendment?

       MR. MINOCK: [petitioner’s counsel] I think that –

       THE COURT: Is he going to take the Fifth Amendment?

       MR. MINOCK: I think that since the scope of the testimony is limited –

       THE COURT: No, is he going to take the Fifth [Amendment]?

       MR. MINOCK: It would depend on how you rule, Judge.

       THE COURT: On what?

       MR. MINOCK: If you rule that he is permitted to testify –

       THE COURT: He’s not permitted to testify unless he’s prepared to testify fully to
       any and every question Mr. Teall asks him, including those that relate to the crimes
       he was convicted of.

       MR. MINOCK: Just so the record is clear, my position would be that he’s entitled
       to testify in a limited fashion.

       THE COURT: I’m not going to let him, I’m not going to let him play games with
       this Court and I’m not going to let you play games with this Court, Mr. Minock. You
       are now treading in very dangerous territory.

       MR. MINOCK: If I could have just a moment to consult with my client.

       THE COURT: No, I’m not going to let Mr. Lanam testify, period. A defendant who
       did not testify at trial can’t come back and in this phase of the case now testify. No
       way. That’s an abuse of the system. Mr. Teall, do you disagree?

       MR. TEALL: I don’t disagree, Your Honor.

       THE COURT: No, sir. That’s playing games. He didn’t testify at trial. He’s not
       going to come back as an expert now and try to minimize the dollar damages that
       were allegedly incurred either at trial or in restitution. No, sir.

                                               -3-
No. 08-2073
Lanam v. United States


(Emphasis added.)

        It appears that the district court was concerned about allowing petitioner to testify as an

expert regarding damages. However, petitioner’s counsel raised the issue of allowing Lanam to

testify as a fact witness regarding conversations he had with his trial counsel, stating that “for the

record my position is that this all relates to whether counsel’s advice to him not to testify was

reasonable under the circumstances.” Rather than address the question directly, the court called

Andrew Wise, Lanam’s trial counsel: “I want Mr. Wise to come up here and testify. I want Mr.

Wise to tell me what happened. We are going to stop playing games. We are going to cut to the

chase right now. The Court is calling Mr. Wise as a witness.”

        The district court’s refusal to allow Lanam to testify at the § 2255 hearing raises two sub-

issues: (1) whether the district court erred by denying petitioner an opportunity to testify as an expert

regarding the damages stemming from the crimes for which he was convicted, and (2) whether the

district court erred by denying petitioner an opportunity to testify regarding his trial counsel’s alleged

ineffective assistance based upon petitioner’s discussions with his trial counsel. The district judge

was concerned about Lanam “playing games” and abusing the process by testifying at a § 2255

hearing regarding matters to which he could have testified at trial. However, on appeal, petitioner

argues that “there was no one more knowledgeable” than he regarding the damage caused by his

computer intrusions, and Wise agreed with that statement during his testimony at the § 2255 hearing.

        Most importantly, the district court clearly erred in barring petitioner from testifying

regarding his ineffective assistance of counsel claim. We have held that ineffective assistance of


                                                  -4-
No. 08-2073
Lanam v. United States


counsel claims are best brought in a § 2255 proceeding because of the need to develop a full record

beyond what would be available on a direct appeal of the criminal conviction. See United States v.

Brown, 276 F.3d 211, 217-18 (6th Cir. 2002).

        In the present case, the district judge offered, belatedly, to allow Lanam to testify, stating that

“I don’t want this record to display any refusal on my part to allow [petitioner] to testify so I’m going

to permit you on a separate record to call Mr. Lanam and ask him any questions you want. If there’s

an objection by the government, we’ll deal with it, this is a separate record, so that he has not been

denied his right to testify.” However, at that juncture, petitioner had appealed the denial of bond

pending appeal, and thus the district court concluded that the notice of appeal deprived it of

jurisdiction over the case.

        We hold that the district court committed error requiring reversal by denying Lanam an

opportunity to testify regarding his ineffective assistance of counsel claim at the § 2255 evidentiary

hearing. Therefore, we vacate the § 2255 judgment and remand with instructions that the district

court allow petitioner to testify in a limited manner regarding his ineffective assistance of counsel

claim. On remand, the district court is instructed further to exercise its discretion to decide whether

petitioner qualifies as an expert witness regarding his claim as to the amount of loss and whether

such evidence is relevant to his ineffective assistance of counsel claims.

        The district court is in the best position to receive Lanam’s testimony and weigh his

credibility and alleged expertise. Once the record is fully developed, the district court shall rule de




                                                   -5-
No. 08-2073
Lanam v. United States


novo on the merits of the § 2255 petition. Thereafter, this court will have a full record for review

in the event there is a further appeal.

                                                  II.

        Next, petitioner argues that he was deprived of the effective assistance of counsel during plea

negotiations and at trial. To prevail, petitioner must establish that his counsel’s performance was

“deficient,” meaning that “counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland v. Washington, 466 U.S.

668, 687 (1984). Petitioner must then demonstrate that he was prejudiced by “showing that

counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Id. However, this issue is not ripe because we have ordered the § 2255 evidentiary hearing

continued; thus, the record is not complete. See Pankey v. United States, No. 89-6573, 1990 WL

98036 at *2 (6th Cir. July 16, 1990) (deeming matters not developed at the § 2255 evidentiary

hearing as unripe).

                                                 III.

        For these reasons, we vacate and remand for further proceedings consistent with this opinion.




                                                 -6-